UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4522



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DEMETRIUS A. CRANDLE,

                Defendant - Appellant.



                              No. 07-4523



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


VADRIEN TONISSA TYLER,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
District Judge. (4:06-cr-00137-JBF)


Submitted:   March 31, 2008                 Decided:   April 22, 2008
Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Tichanski, Hampton, Virginia; Michael S. Nachmanoff,
Federal Public Defender, Larry M. Dash, Assistant Federal Public
Defender, Norfolk, Virginia, for Appellants.     Chuck Rosenberg,
United States Attorney, Richard Cooke, Scott W. Putney, Assistant
United States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

           In these consolidated appeals, Demetrius A. Crandle and

Vadrien T. Tyler appeal their jury convictions for conspiracy to

make false statements and obstruct an official proceeding, in

violation of 18 U.S.C. § 371 (2000) (Count One); Crandle also

appeals his convictions for possession of a firearm and ammunition

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2000) (Count Three), and obstructing a federal grand jury, in

violation of 18 U.S.C. § 1512(c)(2) (2000) (Count Four).                    Finding

no error, we affirm.

           Crandle   and      Tyler’s    first      claim   is   that    there   was

insufficient evidence to support their convictions.                     A defendant

challenging the sufficiency of the evidence “bears a heavy burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

“The verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”    Glasser v. United States, 315 U.S. 60, 80 (1942).

This court “ha[s] defined ‘substantial evidence,’ in the context of

a criminal action, as that evidence which ‘a reasonable finder of

fact   could   accept    as    adequate       and   sufficient    to     support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003)

(quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996) (en banc)).       In evaluating the sufficiency of the evidence,


                                        -3-
this court does not review the credibility of the witnesses and

assumes that the jury resolved all contradictions in the testimony

in favor of the government.         United States v. Romer, 148 F.3d 359,

364    (4th    Cir.   1998).      This    court   reviews   both     direct   and

circumstantial evidence and permits “the government the benefit of

all reasonable inferences from the facts proven to those sought to

be established.”        United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

              Under Count One, Crandle and Tyler were found guilty of

conspiracy to corruptly influence grand jury proceedings. In order

to prove that a defendant was involved in a conspiracy in violation

of 18 U.S.C. § 371, the Government must prove there was an

agreement between two or more people to commit a crime and an overt

act in furtherance of the conspiracy.             United States v. Ellis, 121

F.3d 908, 922 (4th Cir. 1997).            The evidence of a conspiratorial

agreement does not need to be direct, but rather may be inferred

from   circumstantial        evidence.     Id.     “Circumstantial      evidence

tending   to    prove    a   conspiracy    may    consist   of   a   defendant’s

‘relationship with other members of the conspiracy, the length of

this association, [the defendant’s] attitude [and] conduct, and the

nature of the conspiracy.’” Burgos, 94 F.3d at 858 (quoting United

States v. Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984)).                Proof of

a “tacit or mutual understanding” between the conspirators is




                                         -4-
sufficient to uphold a conspiracy conviction.               Ellis, 121 F.3d at

922.

            In   this    case,   the   object    of   the   conspiracy   was   to

corruptly obstruct, influence, or impede grand jury proceedings, in

violation   of   18     U.S.C.   §   1512(c).     Therefore,    to   support    a

conviction for conspiracy to violate § 1512(c), the Government must

prove the conspirators agreed to corruptly obstruct or impede an

official proceeding and committed an overt act in furtherance of

this agreement.       See United States v. Brooks, 111 F.3d 365, 372

(4th Cir. 1997) (analyzing analogous statutory language under 18

U.S.C. § 1503); see also United States v. Reich, 479 F.3d 179, 185

(2d Cir.) (defendant’s conduct “must have the natural and probable

effect of interfering with the due administration of justice”),

cert. denied, 128 S. Ct. 115 (2007).

            At trial, the Government produced a series of recordings

of telephone conversations between Crandle and Terry Gray, as well

as calls between Crandle and Tyler, that occurred while Crandle was

incarcerated in the Newport News City Jail.                   While Tyler and

Crandle assert that these conversations do not provide clear

evidence of a conspiracy to present false testimony before the

grand jury, there was sufficient circumstantial evidence to support

their convictions on this count.                The telephone conversations

between Crandle and Gray indicate that they were both frustrated

with Tyler’s reticence to appear before the grand jury, as Crandle


                                       -5-
demanded that Gray bring her to the jail so Crandle could convince

her to testify.   Crandle also rehearsed his account of the events

on the night in question with Gray, as he claimed that all three of

them were in the car at the same time that evening and that Crandle

was not seated in the front passenger seat.    Crandle also told Gray

that any fingerprints that may be found on the firearm could be

explained by the fact that he previously helped Tyler clear a jam

in the chamber.   This account is repeated by Tyler before the grand

jury; however, Tyler’s testimony not only conflicted with Gray’s

testimony at trial and before the grand jury, but also with Tyler’s

statement to the arresting officer that she mistakenly left the

firearm in the car that morning and had not been in the vehicle

that evening.

          While    there   is   little   evidence   regarding   direct

communications between Crandle and Tyler, there is sufficient

circumstantial evidence that Crandle used Gray, as his contact and

co-conspirator outside of the jail, to help convince Tyler to

testify before the grand jury and lie about Crandle’s possession of

her firearm.    See United States v. Tucker, 376 F.3d 236, 238 (4th

Cir. 2004) (citing United States v. Meredith, 824 F.2d 1418, 1428

(4th Cir. 1987)) (knowledge and participation in a conspiracy may

be proven by circumstantial evidence); Burgos, 94 F.3d at 858.

Tyler’s contradictory testimony before the grand jury, as well as

her false remarks regarding her contact with Crandle and the status


                                  -6-
of    their    relationship,     provided     further    evidence       that    Tyler

fabricated her testimony at Crandle’s behest in order to avoid

charges against him for possession of a firearm by a felon.                       See

Collazo, 732 F.2d at 1205.              While there are other reasonable

interpretations of the telephone conversations and testimony in

this case, it is left to the jury to decide which interpretation to

credit.       See Burgos, 94 F.3d at 862.          Accordingly, viewing the

evidence in the light most favorable to the Government, and taking

all     reasonable    inferences     therefrom,     we    conclude      there    was

sufficient evidence to support Crandle and Tyler’s convictions for

conspiracy to make false statements and obstruct an official

proceeding.

              In addition to his conviction on the conspiracy count,

Crandle was also convicted on a separate count for corruptly

obstructing, influencing, or impeding the grand jury by attempting

to    influence     Tyler’s     testimony,    in   violation      of    18     U.S.C.

§ 1512(c)(2).        To support a conviction under § 1512(c)(2), the

Government must prove that Crandle had knowledge or notice of the

grand    jury     proceedings     and   acted   with     intent    to    obstruct,

influence, or impede the proceedings. See Brooks, 111 F.3d at 372.

              Crandle contends that Tyler’s testimony before the grand

jury must “stand on its own,” as there was no evidence of any

discussion between Crandle and Tyler regarding her grand jury

testimony.      Crandle also notes that he did not appear before the


                                        -7-
grand jury and that there was no evidence he provided false

testimony.    However, Crandle was not charged with perjury; rather,

he   was   charged      with   obstructing        a    grand      jury    proceeding       by

attempting to influence Tyler’s testimony. As discussed above, the

recordings produced at trial indicated that Crandle contacted Gray

in an effort to pressure Tyler to provide false testimony by

claiming     possession        of   the    firearm.            Furthermore,         Tyler’s

contradictory and inconsistent testimony before the grand jury

provided sufficient circumstantial evidence that she was influenced

by Crandle and Gray to provide false statements on behalf of her

husband.    Finally, Gray’s testimony, both at trial and before the

grand jury, demonstrated Crandle was attempting to convince Gray

and Tyler to lie to police and the grand jury to avoid prosecution

on the firearm charge.          Accordingly, we find there was sufficient

evidence to support Crandle’s conviction for corruptly obstructing

or impeding an official proceeding.

            As    for    Crandle’s        conviction        for   being       a    felon   in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), the

Government was required to demonstrate that Crandle: (1) was

previously       convicted     of    a    crime       punishable         by   a    term    of

imprisonment       exceeding        one    year;      (2)     knowingly           possessed,

transported, or received the firearm; and (3) that the possession

was in or affecting commerce, because the firearm had traveled in

interstate or foreign commerce.              See United States v. Langley, 62


                                           -8-
F.3d 602, 606 (4th Cir. 1995) (en banc).             At trial, Crandle

stipulated that he had previously been convicted of a felony and

that the firearm had traveled in interstate commerce. Accordingly,

the only element before the jury was whether Crandle knowingly

possessed the firearm.     Possession of a firearm may be actual or

constructive.   See United States v. Scott, 424 F.3d 431, 435 (4th

Cir.   2005).   If   the   Government   seeks   to   prove   constructive

possession under 18 U.S.C. § 922(g)(1), it must demonstrate that

the defendant intentionally and voluntarily “exercised dominion and

control over the firearm, or had the power and the intention to

exercise dominion and control over the firearm.”        Id. at 435-36.

           Crandle asserts the evidence regarding the firearm was

“circumstantial and disputed,” as the Government failed to present

any evidence he knowingly and intentionally possessed the firearm.

Crandle contends the firearm belonged to Tyler and that she dropped

it as she left the car.     There is no reliable evidence to support

this assertion, however, as Tyler’s testimony was contradictory,

and the jury found it was not credible.          See United States v.

Kelly, 510 F.3d 433, 440 (4th Cir. 2007).       The efforts by Crandle,

Gray, and Tyler to present a false account of the events in

question provide further credence to the Government’s theory that

Tyler gave the firearm to Crandle and subsequently lied about her

possession of the gun in an attempt to mislead the grand jury.

Therefore, viewing the evidence collectively and in the light most


                                  -9-
favorable to the Government, we conclude there was sufficient

circumstantial evidence to support Crandle’s conviction for being

a felon in possession of a firearm.

           Crandle and Tyler’s final claim is that the district

court erred by providing the jury with supplemental instructions

after deliberations had commenced.           The necessity, extent, and

character of any supplemental instructions to the jury are matters

within   the   sound   discretion   of     the   district   court.   United

States v. Grossman, 400 F.3d 212, 219 n.2 (4th Cir. 2005).               In

evaluating the adequacy of supplemental jury instructions given in

response to a question asked by the jury during deliberations, we

must examine “whether the court’s answer was reasonably responsive

to the jury’s question and whether the original and supplemental

instructions as a whole allowed the jury to understand the issue

presented to it.”      Taylor v. Virginia Union Univ., 193 F.3d 219,

240 (4th Cir. 1999) (quotation omitted); see also United States v.

Martinez, 136 F.3d 972, 977 (4th Cir. 1998).

           While Crandle and Tyler contend that the district court’s

use of a special verdict form invaded the province of the jury,

this conclusory assertion fails to demonstrate how the district

court abused its discretion in responding to the jury’s inquiry.

The special verdict form directly addressed the jury’s difficulty

in assessing the defendants’ guilt as to Count One, as the form

clearly delineated the two grounds for a finding of guilt on the


                                    -10-
conspiracy charge and instructed the jury to indicate the basis for

their determination.          While the jury returned with a verdict

shortly after being provided with the special verdict form, this

does not conclusively demonstrate the form was prejudicial to the

defendants.     Rather, as the district court explained, the jurors’

confusion appeared to be related to the dual nature of the charged

conspiracy and their uncertainty as to how to complete the verdict

form.    Because    the   supplemental     verdict   form    was    reasonably

responsive to the jury’s inquiry, we find that the district court

did not abuse its discretion.

           Accordingly, we affirm Crandle and Tyler’s convictions.

We   dispense   with   oral    argument    because   the    facts    and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    -11-